          Case 1:20-cv-08921-MKV Document 13 Filed 04/06/21 Page 1 of 1


                                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                       ELECTRONICALLY FILED
                                                                                    DOC #:
 DILENIA PAGUADA, on behalf of herself and all                                      DATE FILED: 4/6/2021
 others similarly situated,

                                Plaintiff,
                                                                     1:20-cv-08921-MKV
                         -against-                                 ORDER OF DISMISSAL
 GUITTARD CHOCOLATE COMPANY,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 12]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the Parties are unable to memorialize their settlement

in an agreement and as long as the application to restore the action is made by May 7, 2021. If no

such application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       _ ______
                                                       __    ______
                                                                _________
                                                                        ________
                                                                              ____
                                                                                 ____
                                                                                   _ ______
                                                                                        _____
                                                                                         ____
                                                                                         __ ___
Date: April 6, 2021                                    MARY YKKAY
                                                                AY VYSKOCIL
                                                                     VYS
                                                                      YSKOCI
                                                                      YS       CIIL
      New York, NY                                     United States
                                                              Sta    District
                                                               t tes Di strict Judge
                                                                      ist
